Citation Nr: 1105584	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  05-13 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Chicago, Illinois.  

In June 2007, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

In October 2010, the Board received additional evidence from the 
Veteran.  Under 38 C.F.R. § 20.1304(c), additional pertinent 
evidence must be referred to the agency of original jurisdiction 
(AOJ) if such evidence is not accompanied by a waiver of AOJ 
jurisdiction.  In the present case, the Veteran has not waived RO 
consideration of the evidence added to the record since the 
February 2009 Board decision.  

This matter was previously before the Board in March 2007 when 
the Board reopened the Veteran's previously denied claim, and 
remanded it for further development.  It was again before the 
Board in February 2009 when the Board denied the Veteran's claim.  
The Veteran appealed the February 2009 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
an Order dated in February 2010, the Court vacated the Board's 
February 2009 decision and remanded the case to the Board for 
development consistent with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran contends that he has bilateral hearing loss 
disability due to active service, to include exposure to 
generators and trucks.  A VA examination and opinion were 
provided in January 2002.  The Board finds, based on a review of 
the record and the additional evidence received in 2010, that a 
supplemental opinion is warranted.

First, the VA examiner noted in his January 2002 examination 
report that the Veteran' s hearing was within normal limits 
bilaterally and was unchanged from the time of induction to 
separation.  A review of the Veteran's STRS reflects that his 
hearing acuity was within normal limits while in service; 
however, the STRs reflect that the Veteran's hearing thresholds 
underwent an upward shift from entry to separation.  A 
supplemental opinion is necessary to address this upward shift.

Second, the examiner's rationale for his opinion, that the 
Veteran's bilateral hearing loss was unlikely to be related to 
service, was that the Veteran had normal hearing sensitivity at 
induction and at separation.  The Board acknowledges that a 
Veteran may establish service connection for a current hearing 
disability if the evidence demonstrates that the current hearing 
disability is causally related to service, even if the Veteran 
had hearing acuity within normal limits at separation.  
Therefore, the examiner should provide a supplemental opinion 
with a more detailed rationale.  

Third, the newly received evidence includes a medical opinion by 
Dr. R.M. that the Veteran's exposure to acoustic trauma in 
service "could easily have injured his ears and set him on the 
path toward progressive loss".  Dr. R.M. also included reports 
of audiology testing from May 2010.  The VA examiner should 
consider the opinion of Dr. R.M. and the audiology results in 
providing a supplemental opinion.

Fourth, the newly received evidence includes an opinion from a 
hearing aid dispenser which notes that the Veteran's military 
experience is as likely as not to have caused his bilateral 
hearing loss and tinnitus.  The hearing aid dispenser 
acknowledged that the Veteran had been a hairdresser (the 
evidence reflects that the Veteran has been a hairdresser for 
approximately four decades); however, he stated that if hair 
dryer had been significant in the Veteran's hearing loss, a 
"noise notch" would have been expected to be on the audiogram.  
He did not explain how the absence of a noise notch related to 
the Veteran's in service acoustic trauma.  

Fifth, the Veteran testified that his 1972 separation hearing 
examination was performed with a tuning fork.  The Board is 
unable to state whether the separation examination results could 
have been obtained by use of a tuning fork.  The VA examiner, if 
possible, should discuss the likelihood that the separation 
examination results could have been obtained with a tuning fork, 
and the reliability of such testing. 

Sixth, the Veteran stated in 2001, that his hearing loss and 
tinnitus began in 1985, approximately 13 years after separation 
from service.  The earliest clinical evidence of hearing loss 
disability is March 1997.  A March 1997 private medical record 
reflects that the Veteran had a sinus infection and had hearing 
loss.  An October 1997 private audiology report reflects 
sensorineural hearing loss bilaterally.  A February 1991 private 
medical record reflects that the Veteran complained of ringing in 
his ears for four years (or approximately 1987).


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate VA 
medical facility for a clinician of relevant 
expertise to provide a supplemental medical 
opinion in this case.  The clinician should 
review the claims file, to include this 
remand, and should note such in the opinion.

The clinician should provide an opinion as to 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's current 
bilateral hearing loss disability is causally 
related to active service.  The examiner 
should consider the entire claims file and 
provide a complete rationale, to include 
addressing the following:  1) the Veteran's 
upward shift in hearing thresholds in 
service, 2) the October 1997 audiology 
results, 3) the records from Dr. R.M. 4) the 
opinion of the hearing aid dispenser that the 
Veteran's approximate forty year work as a 
hairdresser around hair driers was not likely 
responsible for his hearing loss but that his 
military service was as likely as not the 
cause of his hearing loss, 5) the likelihood 
that the separation examination results could 
have been obtained with a tuning fork, as 
contended by the Veteran, and the reliability 
of such testing, 6) the Veteran's prior 
statements that his hearing loss began in 
1985, and 7) the February 1991 private 
medical record which reflects that the 
Veteran reported tinnitus for approximately 
four years.

The clinician is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical 
principles.

2.  Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for bilateral hearing loss disability, with 
consideration of all additional evidence 
received since issuance of the statement of 
the case in September 2008.  If the benefit 
sought is not granted, issue a Supplemental 
Statement of the Case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


